An alternative writ of mandamus issued by this Court commanded the Clerk of the Civil Court of Record for Dade County to issue or to show cause for not issuing a writ of execution upon a judgment of the Civil Court of Record in a stated civil cause in the form and manner required by Section 4505, Compiled General Laws, 1927, which section requires all writs of execution to be "directed to all and every of the sheriffs of the State of Florida, and shall be of full force throughout the State." The respondent demurred on the ground that Chapter 14664, Acts of 1931, is a valid enactment and amends Section 4505, Compiled General Laws, 1927, in providing "that in all civil causes summons ad respondendum and other process, when issued out of any civil court of record of the State shall run throughout the county only where such civil court of record is situated and shall be directed to the sheriff of such county."
Chapter 14664, Acts of 1931, is a general act and does not violate sections 16, 20 or 21, Article III, or any other section of the constitution as asserted by the petitioner.
The provision of Chapter 14664 that "in all civil causes summons ad respondendum and other process" "shall run throughout the county only" relates to process analogous to "summons ad respondendum" and not to executions issued upon judgments rendered by a civil court of record. It was not the intent of. Chapter 14664 to amend section 4505 (2818) C. G. L. which provides that all writs of execution * shall be directed to all and every the sheriffs of the State of Florida, and shall be of full force throughout the State."
  A peremptory writ of mandamus is awarded. *Page 806
TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.